Citation Nr: 0312922	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  97-12 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disorder.

2.  Entitlement to an increased rating for residuals of a 
bowel resection currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran served on active duty from May 1979 to October 
1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In October 2002, the Board developed the issues on appeal and 
they have returned for decision.

The issue of entitlement to an increased rating for residuals 
of a bowel resection currently evaluated as 10 percent 
disabling will be addressed in the remand section of this 
action.

FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The veteran has right shoulder acromioclavicular joint 
arthritis, which developed during service.


CONCLUSION OF LAW

Right shoulder acromioclavicular joint arthritis was incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§ 3.303 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decision, the statement of 
the case, the supplemental statement of the case, and a Board 
remand, the veteran has been informed of the evidence 
necessary to substantiate his claims.  Pertinent identified 
medical and other records have been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303 (2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such diseases during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Right shoulder disorder

Based on a review of the evidence of record, the Board finds 
that service connection for a right shoulder disorder is 
warranted.  The veteran contends that he developed a right 
shoulder disorder during service.  He served from 1979 to 
1995.   The Board notes that the service medical records 
indicate that in June 1995 the veteran complained of a right 
shoulder injury that resulted in occasional pain.  The 
examiner noted no history of dislocation or fracture of the 
right shoulder.

Within a year of discharge, the veteran filed a claim for 
service connection for a right shoulder disorder.  VA did not 
examine the veteran's right shoulder thoroughly until 
February 1999.  According to the February 1999 VA examination 
report, x-ray studies of the veteran's right shoulder 
revealed mild degenerative changes at the acromioclavicular 
joint.  The examiner did not provide a nexus opinion in the 
report.

The Board adopts the findings made by a VA examiner in an 
April 2003 examination report.  According to the report, the 
examiner reviewed the veteran's medical history and examined 
the veteran.  It was the examiner's impression that the 
veteran had evidence of a right shoulder disorder in the 
past, which was verified by the veteran's June 1995 service 
medical record.  The examiner noted that she had reviewed the 
veteran's claims folders and upon discharge the veteran 
listed his complaint regarding right shoulder pain with full 
extension.  A VA x-ray study revealed that the veteran had 
degenerative changes of the right acromioclavicular joint.  
The examiner opined that it was as likely as not that the 
veteran's right shoulder acromioclavicular joint arthritis 
developed during the veteran's military service.  

The Board finds the foregoing evidence in favor of the 
veteran's claim compelling, and there is no competent 
evidence of record contravening the April 2003 VA examiner's 
findings.  The Board is not competent to render medical 
determinations that are not solidly grounded in the record.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

In summary, the veteran has consistently claimed that he 
began having right shoulder pain during and since service.  
As noted, the service records document the veteran's medical 
history as reported by the April 2003 VA examiner.  There is 
no competent medical evidence of record that rebuts the 
foregoing evidence.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102 (2002).  Accordingly, after reviewing the file and 
considering all of the evidence of record, the Board 
concludes that entitlement to service connection for a right 
shoulder disorder, diagnosed as right shoulder 
acromioclavicular joint arthritis, is warranted.


ORDER

Service connection for right shoulder acromioclavicular joint 
arthritis is granted.


REMAND

In October 2002, the Board undertook additional development 
of the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  Therefore, this case must be returned to the 
RO for initial consideration of the additional evidence, to 
include an April 2003 VA gastrointestinal examination report.  
The Federal Circuit stated in the opinion, "[E]ven though 
the amendments to § 19.9 may further the VA's stated 
objective of efficiency, striking the sensible balance 
between decreasing appeal processing times and the competing 
public policy of protecting an appellant's right to due 
process is a matter for Congress . . . ."  Id., slip op. at 
13, 2003 U.S. App. LEXIS 8275, at *22 (emphasis added).

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Review the claims files and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).

2.  The RO should obtain from the veteran 
the names and addresses of any VA and 
non-VA medical care providers who have 
treated him for his claimed disorder on 
appeal.  After securing any necessary 
release(s) from the veteran, the RO 
should attempt to obtain copies of all 
identified records.

3.  The veteran and his representative 
should be informed if the RO is 
unsuccessful in obtaining any of the 
records identified by the veteran, and be 
provided with the opportunity to provide 
a copy of such records.

4.  The RO should then readjudicate the 
veteran's claim for entitlement to an 
increased rating for residuals of a bowel 
resection currently evaluated as 10 
percent disabling, in light of the 
evidence received since the October 2001 
supplemental statement of the case.  If 
the claim is denied, the RO should issue 
a supplemental statement of the case to 
the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board. The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence, including the April 2003 
VA gastrointestinal examination report, 
and discussion of all pertinent 
regulations, including those implementing 
the VCAA. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



